Victor Bonham, plaintiff in error, was convicted in the county court of Coal county on an information which charged the offense of having possession of intoxicating liquor with the intention of selling the same. January 27, 1911, judgment was entered. When the case was called on the assignment of this term the Attorney General moved in open court to affirm for failure to prosecute. No briefs have been filed and no appearance made on behalf of plaintiff in error. The motion to affirm is therefore sustained and the cause remanded with direction to enforce the judgment therein.